Title: From Alexander Hamilton to Samuel Hodgdon, 2 March 1800
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir,
            New York March 2. 1800.
          
          You will immediately on the receipt of this forward so much Cloathing and Quarter Masters Stores to the detachment of the fourth regiment stationed at Staunton Virginia, formerly under the command of Major Bradley, now under Captain Brock, as will, together with what you have already forwarded, be sufficient for the Cloathing of four complete Companies.
          with true consideration I am Sir
          Samuel Hodgden Esqr.
        